OPINION
By THE COURT:
We are satisfied that upon the averments of the petition the plaintiff has not capacity to maintain the suit. He does not plead that he was a taxpayer but only that he is a citizen of the State of Ohio, and an elector of Franklin County in said State.
11 Am. Jur., page 764, cites the case of Sutton v Buie (La.) 66 So. 956, L R A, 1915D, 178, for the proposition that:
“A citizen of a state, as such, has no right to raise the question of the constitutionality of a statute pertaining to the expenditure of state funds.”
We have examined the case and others cited and discusse . in L R A 1915D and find that the weight of authority supports the quotation from 11 Am. Jur. In this situation, although we had given very careful consideration to the question here presented on the merits, examined all the cases cited and many more upon .our own investigation and had written an opinion, it would be unnecessary and not useful to release a decision in view of the fact that we do not have a proper party plaintiff.
Judgment accordingly and cause remanded.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.